DETAILED ACTION
Applicant’s amendment, filed 05/05/2021, has been entered.
Claims 1-41, 45, 59, 61-63 have been canceled.
Claims 42-44, 46-58 and 60 are pending.
Claims 51-58 and 60 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim.
Claims 42-44 and 46-50 are currently under examination as they read on an aqueous formulation comprising an antibody binding to active plasma kallikrein.

This Office Action will be in response to Applicant’s arguments / remarks, filed 05/05/2021.
The Rejections of Record can be found in the previous Office Action, mailed 11/05/2020.

The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment, filed 05/05/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 42-44 and 46-50 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyax (Dyax Announces Positive Results from Phase 1a Clinical Trial of DX-2930, 02/25/2014, pages 1-2, Retrieved from the Internet: https://pipelinereview.com/index.php/2014022653530/Antibodies/Dyax-Announces-Positive-Results-from-Phase-1a-Clinical-Trial-of-DX-2930.html, [retrieved on 11/02/2020]) as evidenced by Chyung et al. Ann Allergy Asthma Immunol 113 (2014) 460-466, cited in IDS).
	Dyax disclosed in its announcement the clinical trial using DX-2930 more than one year before the effective filing date of the present claims, i.e., 03/30/2015.  The Dyax announcement showed public use of DX-2930.  As evidenced by Chyung et al. who later published the results of said trial, DX-2930 used in the trial was in an aqueous formulation comprising 30 mM of sodium phosphate, 50 mM of histidine, 90 mM sodium chloride and 0.01% polysorbate 80 (aka Tween 80) (see page 462, Study Treatment).  Moreover, Chyung disclosed 0.1-, 0.3, 1.0- and 3.0-mg/kg doses in subjects treated which would comprise a dose of DX=2930 that is 100 to 300 mg (see Table 1).  The disclosed DX-2930 would necessarily have the recited sequences for the CDR of 
Response to Applicant’s argument
	In contrast to Applicant’s assertion that Chyung did not teach 300 mg of the antibody in the pharmaceutical composition, it is noted that Chyung disclosed in Table 1 on page 462 a patient whose body weight is 100.7 kg who received 3.0 mg/kg dose of the antibody which would be 300 mg of the antibody in the composition administered to the patient (Table 1 has been duplicated below for Applicant’s convenience).  Therefore, Applicant’s argument has not been found convincing.  The rejection is maintained.

    PNG
    media_image1.png
    428
    960
    media_image1.png
    Greyscale




Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        May 8, 2021